UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-7291


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

ANTHONY CHARLES PRINCE,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Henry Coke Morgan, Jr.,
Senior District Judge. (2:06-cr-00012-HCM-TEM-1)


Submitted:   December 15, 2015             Decided:    December 18, 2015


Before GREGORY    and   FLOYD,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony Charles Prince, Appellant Pro Se.                   Sherrie Scott
Capotosto, Kevin Michael Comstock, Assistant                United States
Attorneys, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Anthony Charles Prince appeals the district court’s orders

denying his 18 U.S.C. § 3582 (2012) motion and denying Prince’s

motion to reconsider.      We have reviewed the record and find no

reversible error.   See United States v. Vaughn, __ F.3d __, __,

No. 15-1416, 2015 WL 7280632, at *4 (1st Cir. Nov. 18, 2015).

Accordingly, we affirm for the reasons stated by the district

court.   United   States   v.   Prince,   No.   2:06-cr-00012-HCM-TEM-1

(E.D. Va. June 2, 2015 & July 28, 2015).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                              AFFIRMED




                                   2